NO. 07-04-0502-CR
                                      07-04-0503-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                        PANEL A

                                  DECEMBER 7, 2004

                          ______________________________


                           FRANCISCO PEREZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

             NO. 45,533-A, 45,534-A; HONORABLE HAL MINER, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellant Francisco Perez appeals from two proceedings in the 47th District Court.

We dismiss for want of jurisdiction.


       Appellant was indicted in Potter County for indecency with a child by sexual contact

(trial court cause number 45,533-A; appellate cause number 07-04-00502-CR) and
aggravated sexual assault of a child (trial court cause number 45,534-A; appellate cause

number 07-04-00503-CR). By orders dated March 25, 2004, both causes were dismissed

because of re-indictments. On October 8, 2004, notice of appeal was filed as to each trial

court proceeding. We have abated each appellate proceeding pending determination of

appellate jurisdiction.


       In a criminal case, appeal is perfected by timely filing a notice of appeal. TEX . R.

APP . P. 25.2(b). As is relevant to these proceedings, the notice of appeal must be filed

within 30 days after the day the trial court enters an appealable order. TRAP 26.2(a). An

untimely-filed notice of appeal will not invoke the jurisdiction of the court of appeals. See

State v. Riewe, 13 S.W.2d 408, 411 (Tex.Crim.App. 2000). Thus, if an appeal is not timely

perfected, a court of appeals can take no action other than to dismiss the appeal. Slaton

v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998); Olivo, 918 S.W.2d at 523-25.


       Appellant’s notices of appeal were not timely filed. This court does not have

jurisdiction over the appeals. Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 523.


       The appeals are dismissed for want of jurisdiction. TEX . R. APP . P. 39.8, 40.2, 43.2.




                                                         Phil Johnson
                                                         Chief Justice


Do not publish.




                                             -2-